Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 1 of 15 PageID 136



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


RONALD KING,                                        CIVIL ACTION

                      Plaintiff,
                                                    Case No.
vs.                                                 2:19-cv-00634-FtM-60NPM

I2 VISUAL, INC.,                                    Judge: THOMAS P. BARBER
                                                    Magistrate: NICHOLAS P. MIZELL
                  Defendant.
____________________________________/

       DEFENDANT/COUNTER-PLAINTIFF, 12 VISUAL, INC.’S RESPONSE TO
    PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS AND TO
                      STRIKE AFFIRMATIVE DEFENSES

       Pursuant to Local Rule 3.01(b) of the Rules of the District Court for the Middle District

of Florida, Defendant/counterclaimant, I2 VISUAL, INC. (“I2 Visual”), by its undersigned

attorneys, files this Response in Opposition to Plaintiff’s Motion to Dismiss Counterclaims and

to Strike Affirmative Defense (“Motion”) (DE 21) as follows:

                                         Introduction1

       Plaintiff filed a two-count Complaint against Defendant for unpaid wages, alleging a

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207 (Count I) and a “services

rendered” claim arising under Florida common law (Count II). [DE 2]. I2 Visual denies

Plaintiff’s allegations and views the Complaint as opportunistic and predatory.



1
  As a threshold matter, Plaintiff’s Motion Violates Local Rule 1.05 which requires all papers be
“at least 12-point type” M.D. Fla. L.R. 1.05 (a). Plaintiff’s twenty-four-page Motion appears to
be 11-point font. It is unclear if the document is double-spaced throughout either. Plaintiff
should be required to withdraw and resubmit a conforming Motion that adheres to the Rules of
this District. Had Plaintiff complied with the font requirement of Local Rule 1.05, Plaintiff’s
motion to strike would likely exceed the page limit and be discounted.
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 2 of 15 PageID 137



       I2 Visual filed an Answer, Affirmative Defenses, and a three-count Counterclaim for:

civil theft (Counts I and II) and negligence (Count III). [DE 20]. In its Affirmative Defenses, I2

Visual alleges, inter alia, that Plaintiff submitted unsubstantiated time entries and failed to appear

at jobsites. I2 Visual’s Counterclaims allege that Plaintiff engaged in the unauthorized use of I2

Visual’s credit card, removed a dashboard from a company vehicle entrusted to Plaintiff, and

negligently caused the removal of the dashboard.

       Plaintiff’s Motion asks the court to dismiss I2 Visual’s Counterclaims because they arise

under state law, yet Plaintiff’s own Complaint alleges a state law claim (Count II) which, of

course, is controlled by state law. Plaintiff’s Motion also relies heavily on factual allegations

outside the pleadings – asking this Court to render nuanced factual determinations as to damages

at this preliminary stage – and adopts a narrow reading of Brennan v. Heard that has been

questioned in this District. For these reasons, Plaintiff’s Motion should be denied.

                                          Legal Standard

       In ruling on Plaintiff’s motion to dismiss,

              the Court takes the allegations in the counterclaim as true and
              construes the allegations “in the light most favorable to the
              [Defendants].” [citation omitted]. “When considering a motion to
              dismiss, all facts set forth in [Defendants' counterclaim] ‘are to be
              accepted as true and the court limits its consideration to the
              pleadings and exhibits attached thereto.’ ” [citation omitted]. A
              motion to dismiss under Rule 12(b)(6) “is granted only when the
              movant demonstrates that the complaint has failed to include
              ‘enough facts to state a claim to relief that is plausible on its face.’
              ”
Nicopior v. Moshi Moshi Palm Grove, LLC, 375 F. Supp. 3d 1278, 1282 (S.D. Fla. 2019).




                                                  2
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 3 of 15 PageID 138



  I.   This Court has subject matter jurisdiction over I2 Visual’s Counterclaim as
       compulsory counterclaims.

           A. Supplemental Jurisdiction exists over I2 Visual’s Counterclaims.

       28 U.S.C. § 1367 provides in part that:

               (a)Except as provided in subsections (b) and (c) or as expressly
               provided otherwise by Federal statute, in any civil action of which
               the district courts have original jurisdiction, the district courts shall
               have supplemental jurisdiction over all other claims that are so
               related to claims in the action within such original jurisdiction that
               they form part of the same case or controversy under Article III of
               the United States Constitution. Such supplemental jurisdiction
               shall include claims that involve the joinder or intervention of
               additional parties.

28 U.S.C. § 1367(a). The “same case or controversy” means that a court has “supplemental

jurisdiction over all state claims which arise out of a common nucleus of operative facts with a

substantial federal claim.” Lucero v. Trosch, 121 F. 3d 591, 597 (11th Cir. 1997) (citation

omitted). If a counterclaim is compulsory, then a district court has supplemental jurisdiction

over that counterclaim. Kentish v. Madahcom, Inc., 8:08-CV-44T30MSS, 2008 WL 927561, at

*1 (M.D. Fla. Apr. 4, 2008). A compulsory counterclaim “arises out of the transaction or

occurrence that is the subject matter of the opposing party’s claim; and does not require adding

another party . . . .” Fed. R. Civ. P. 13(a)(1)(a) and (b).

       The Eleventh Circuit employs the “logical relationship” test to determine whether a

counterclaim is compulsory rather than permissive.            Kentish v. Madahcom, Inc., 8:08-CV-

44T30MSS, 2008 WL 927561, at *1 (M.D. Fla. Apr. 4, 2008) (citation omitted). “Under this

test, ‘there is a logical relationship when the same operative facts serve as the basis of both

claims or the aggregate core of facts upon which the claim rests activates additional legal rights,

otherwise dormant, in the defendant.’” Id. at *1 (internal citation omitted).




                                                  3
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 4 of 15 PageID 139



       Critically, “[w]here multiple claims involve many of the same factual issues ... or where

they are offshoots of the same basic controversy between the parties, fairness and

considerations of convenience and of economy require that the counterclaimant be permitted to

maintain his cause of action.” Id. at *1 (emphasis added); see Ward v. Winter Garden Bus. Park,

LLC, 6:06CV53-PRL-31KRS, 2006 WL 1382108, at *2 (M.D. Fla. May 19, 2006) (finding

defendant/employer’s counterclaim for rent owed by plaintiff/employee was “logically related”

to plaintiff’s claim and constituted “offshoots of the same basic controversy”); see also

Zambrana v. Geminis Envios Corp., 08-20546-CIV-MOORE, 2008 WL 2397624, at *3 (S.D.

Fla. June 10, 2008) (finding defendant/employer’s counterclaims for tortious interference, unjust

enrichment, and breach of loan where so closely related to plaintiff’s FLSA claim that they form

part of the same case or controversy.”); Hunter v. Kenaday Med. Clinic, Inc., 8:11-CV-643-T-

23TGW, 2011 WL 2600656, at *1 (M.D. Fla. June 30, 2011) (finding employer’s counterclaim

for fraud was “logically connected to, and based on, the same operative facts as the

plaintiffs’ FLSA claim”); Arcusa v. Lisa Coplan-Garder, P.A., 3:07CV712J33TEM, 2007 WL

3521986, at *1 (M.D. Fla. Nov. 15, 2007) (finding employer/defendant’s counterclaim for

conversion that led to employee’s termination was “logically related” to employee/plaintiff’s

claim for overtime pay and retaliation).

       Here, I2 Visual’s Counterclaims are, “at the very least . . . offshoots of the same basic

controversy between the parties” and thus compulsory counterclaims. Ward v. Winter Garden

Bus. Park, LLC, 6:06CV53-PRL-31KRS, 2006 WL 1382108, at *2 (M.D. Fla. May 19, 2006).

I2 Visual has alleged that that Plaintiff used I2 Visual’s company credit card to for personal

expenditures unrelated to his job. The Counterclaims involve not merely the parties’ employer-




                                               4
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 5 of 15 PageID 140



employee relationship, but involve Plaintiff’s compensation (Count I) and Plaintiff’s claim for

“services” (Count II), the subject of Plaintiff’s FLSA and Florida law claim.

       Where the parties’ claims relate to employment compensation, the logical relationship

test may be met. See, e.g., Kentish, 2008 WL 927561 at *2. In Kentish, this court determined

that a defendant/employer’s breach of the company’s credit card agreement against

plaintiff/employee was logically related to the plaintiff/employee’s wage claim because the

parties’ claims were “logically related to Plaintiff’s employment compensation.” Id. at *2. The

same is true here: I2 Visual’s counterclaim logically relates to Plaintiff’s alleged entitlement to

employment compensation. Similarly, in Hunter, the employer’s counterclaim for fraud derived

from the parties’ employment agreement, and thus, was “logically connected to, and based on,

the same operative facts as the plaintiffs’ FLSA claim.” Hunter v. Kenaday Med. Clinic, Inc.,

8:11-CV-643-T-23TGW, 2011 WL 2600656, at *1 (M.D. Fla. June 30, 2011). Because I2

Visual’s counterclaim is an offshoot of the same basic controversy – to what, if anything, is

Plaintiff entitled as compensation – it should not be dismissed.

           B. I2 Visual must raise its compulsory counterclaim to avoid preclusion.

       I2 Visual’s compulsory counterclaim will be precluded if I2 Visual fails to plead it in this

action. A party’s failure to raise a compulsory counterclaim is “subject to preclusion if not

raised.” Hunter, 2011 WL 2600656, at *1; see also Sotelo v. Interior Glass Design, LLC, 16-

24224-CIV, 2017 WL 7796317, at *5 (S.D. Fla. Aug. 4, 2017) (quoting Hunter at *1).

           C. Plaintiff’s reliance on Brennan is misplaced.

       Much of Plaintiff’s Motion asserts that Brennan v. Heard bars I2 Visual’s counterclaims,

but Brennan is not clearly controlling here.         491 F.2d 1 (5th Cir.1974). “In Brennan, the

employer sought to reduce the wage owed to the employee by claiming credit for material and




                                                 5
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 6 of 15 PageID 141



supplies provided to the employee.” Hunter, 2011 WL 2600656 at *1. Brennan “merely holds

that in FLSA cases, a defendant-employer cannot receive a set-off that would decrease the

plaintiff-employee’s wages below the minimum standard.” Sotelo v. Interior Glass Design, LLC,

16-24224-CIV, 2017 WL 7796317, at *5 (S.D. Fla. Aug. 4, 2017) (citing Brennan, 491 F.2d at

4-5). “Brennan does not stand for the proposition that setoffs are never allowed in FLSA cases.”

Robinson v. Roofs, Structures & Mgmt., Inc., 807-CV-1518T-24 TBM, 2007 WL 4468695, at *2

(M.D. Fla. Dec. 18, 2007) (citing Singer v. City of Waco, Tex., 324 F.3d 813, 828 n. 9 (5th

Cir.2003)).   “[S]everal courts within the Eleventh Circuit have allowed claims for setoffs

in FLSA cases.” Id. (listing cases); see also Arcusa v. Lisa Coplan-Garder, P.A., 2007 WL

3521986 (M.D. Fla. Nov. 15, 2007) (denying a motion to dismiss counterclaims in FLSA case

without referencing Brennan).

                   i. Plaintiff has alleged a state law claim that minimizes Brennan’s
                      relevance.

       Without conceding that Brennan is controlling here, Brennan involved only a FLSA

claim and not a Florida state law claim such as Plaintiff’s Count II.           In noting that an

employee/plaintiff’s state law claim, pled in addition to an FLSA claim, constituted a

“potentially significant distinction between Brennan” and the facts before the court, the Sotelo

Court concluded that “the presence of those additional [state law] claims also cannot be

discounted. . . . [plaintiff’s] supplemental claims weaken the influence of Brennan over the

present case as this case does not resolve strictly around the FLSA.” Sotelo v. Interior Glass

Design, LLC, 16-24224-CIV, 2017 WL 7796317, at *6 (S.D. Fla. Aug. 4, 2017). Like Sotelo,

this case “does not revolve strictly around the FLSA” as Plaintiff has alleged a state law cause of

action for “services rendered” in Count II.




                                                6
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 7 of 15 PageID 142



                   ii. Brennan does not mandate dismissal of I2 Visual’s compulsory
                       counterclaims.

       Courts generally deny motions to dismiss counterclaims based on Brennan where the

counterclaim is compulsory. See Sotelo, 2017 WL 7796317 at *3-4 (listing cases). Since I2

Visual has alleged compulsory counterclaims, dismissal would be inappropriate. Moreover, the

mere existence of a counterclaim seeking damages does not necessarily constitute a prohibited

“set-off” as contemplated in Brennan. Hunter, 2011 WL 2600656 at *1.

                  iii. It would be premature to consider dismissal at the pleading stage.

               [C]ourts applying Brennan have for the most part been unwilling
               to summarily dismiss counterclaims at this early stage of the
               litigation. This is unsurprising, as Brennan does not hold that
               counterclaims are always improper in FLSA cases, nor
               does Brennan address the pleading stage at all. The Fifth Circuit
               was not reviewing a dismissal case in Brennan, but instead a
               judgment. . . .

Sotelo, 2017 WL 7796317 at *4; see also Carhart v. Gulfstream Homes, Inc., 2:08-

CV224FTM29SPC, 2008 WL 2415032, at *2 (M.D. Fla. June 12, 2008) (finding that court need

not decide, on a motion to dismiss, “the extent of the setoff which will be allowed if defendant

prevails on the counterclaim”).

       Dismissal at this stage would be improper as there has been no determination that

Plaintiff is entitled to any relief, and there has been no evidence presented that I2 Visual’s

Counterclaims would violate Brennan. Though Plaintiff posits in his Motion that I2 Visual’s

Counterclaims would reduce his wage claim to below minimum wage, Plaintiff’s complaint

belies this assertion. (DE 21 at 7). Assuming arguendo that Plaintiff is entitled to any relief

(which I2 Visual denies), Plaintiff is seeking not only unpaid wages, but liquidated (double)

damages, and attorney’s fees and costs. (DE 2 at 3-4). It would be premature to resolve disputed

issues of fact bearing on the ultimate questions in this case, i.e. whether Plaintiff is entitled to



                                                 7
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 8 of 15 PageID 143



any compensation at all. See Id.; see also Ward v. Winter Garden Business Park, LLC. 2006 WL

1382108, at *2 (M.D. Fla. May 19, 2006) (denying motion to dismiss FLSA counterclaim and

listing five issues “to be resolved”). At the pleading stage, Plaintiff has not established its

entitlement to any relief whatsoever and Plaintiff has not established that I2 Visual’s

Counterclaim would result in a recovery below minimum wage. It is simply too soon to render

damages determinations where Plaintiff has not established its entitlement to any damages.

           D. Considerations of fairness and judicial economy militate against dismissal.

       Granting Plaintiff’s Motion would waste judicial resources. “Fairness and considerations

of convenience and of economy require that the counterclaimant be permitted to maintain his

cause of action.” Kentish., 2008 WL 927561 at *1 (citation omitted) (emphasis added). “The

litigation of [plaintiff’s] claims and [defendant’s] counterclaim in separate cases and fora would

result in the duplication of efforts and multiple litigations involving the same facts.” Ward v.

Winter Garden Bus. Park, LLC, 6:06CV53-PRL-31KRS, 2006 WL 1382108, at *2 (M.D. Fla.

May 19, 2006). Considerations of economy, convenience, and fairness dictate that I2 Visual’s

Counterclaims proceed in this action.      Filing a separate action in a separate court would

constitute an unnecessary duplication of efforts when the parties claims against each other are

intertwined.

 II.   Even if I2’s Counterclaim is construed as a permissive counterclaim, dismissal
       would be inappropriate.

       It is well-established that permissive counterclaims, with no independent basis for federal

jurisdiction, can proceed forward when the counterclaim is seeking only a setoff. See Mansfield

v. Castaways Backwater Cafe, Inc., 2:07-CV-401-FTM-29SP, 2008 WL 2694062, at *2 (M.D.

Fla. July 7, 2008) (listing cases). With permissive counterclaims, “[i]t is not necessary for the

claim and counterclaim to arise from the same ‘transaction or occurrence,’ as would be required



                                                8
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 9 of 15 PageID 144



to constitute a compulsory counterclaim.” Rasmussen v. Cent. Florida Council Boy Scouts of

Am., Inc., 607-CV-1091-ORL19GJK, 2009 WL 320855, at *16 (M.D. Fla. Feb. 9, 2009) (citation

omitted).

       Numerous decisions in this District have permitted defendants to proceed with permissive

counterclaims as a set-off. See Dejesus v. Emerald Coast Connections of St. Petersburg, Inc.,

2010 WL 2508844, at *2 (M.D. Fla. June 17, 2010) (holding that the defendants could present

their state law claim against the plaintiff “as a setoff only to reduce any recovery [the plaintiff]

may receive as long as the offset does not result in his wages falling below the statutory

minimum wage.”); Petroff v. Ritmo America, LLC, 2013 WL 12166335 *2 (M.D. Fla. Oct. 2,

2013) (concluding that defendant “may present its claims against [the plaintiff] as a setoff to

reduce any recovery [the plaintiff] may receive as long as the offset does not result in [the

plaintiff’s] wages falling below the statutory minimum wage.”); Mansfield v. Castaways

Backwater Cafe, Inc., 2:07-CV-401-FTM-29SP, 2008 WL 2694062, at *2 (M.D. Fla. July 7,

2008) (allowing defendants’ counterclaim to proceed as a set off for the purpose of reducing any

recovery plaintiffs may obtain); Mercer v. Palm Harbor Homes, Inc., 805CV1435T30TGW,

2005 WL 3019302, at *2 (M.D. Fla. Nov. 10, 2005) (allowing a set off to reduce damages, if

any, recovered by plaintiff). To the extent the Court rules that I2 Visual’s Counterclaims are not

compulsory – which they are – I2 Visual requests that its counterclaim be maintained as a set off

to reduce any recovery by the Plaintiff.

III.   I2 Visual has adequately alleged causes of action for civil theft and negligence.

            A. The Counterclaim for civil theft was properly pleaded.

       I2 Visual adequately alleged the elements to state a claim for civil theft. Paragraphs 40

through 43 and 47 through 49 of I2 Visual’s Counterclaim allege the very elements that Plaintiff




                                                 9
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 10 of 15 PageID 145



 recites on page 12 of his Motion. [DE 21 at 12 - listing elements of civil theft]. Plaintiff does not

 dispute that I2 Visual adequately alleged the elements of the causes of action.

        Instead, in defiance of the standards governing a motion to dismiss, Plaintiff asks the

 court to resolve factual disputes (and the entire Counterclaim) based on Plaintiff’s version of

 events, well outside the Counterclaim. Specifically, Plaintiff contends that I2 Visual “cannot

 prove” its claim, including the element of intent, based on Plaintiff’s allegations. Such is plainly

 improper. See Guertin v. United Rentals, Inc., 6:12-CV-301-ORL-31, 2012 WL 4760932, at *1

 (M.D. Fla. Oct. 5, 2012) (noting that in ruling on a motion to dismiss a court “must limit its

 consideration to the pleadings and any exhibits attached thereto.”); see, e.g. [DE 21 at 13-14, 18,

 (III)(A) and (D) -Plaintiff’s reference to “an autoshop in Alabama” who allegedly caused the

 damage]. Much of Plaintiff’s argument, based on Plaintiff’s version of events and Plaintiff’s

 suggestions as to what I2 Visual should have done (see (II)(D) at 18), must be disregarded for

 violating the standard governing a motion to dismiss.         At the pleading stage, I2 Visual’s

 allegations must be accepted as true and construed in the light most favorable to I2 Visual

 without regard to matters outside the pleading. Nicopior v. Moshi Moshi Palm Grove, LLC, 375

 F. Supp. 3d at 1282.

        Plaintiff also generally makes arguments that amount to a denial of I2 Visual’s

 allegations. Plaintiff’s denials of I2 Visual’s allegations provide no basis for dismissing the

 Counterclaim. If a party’s mere denials of the allegations in a pleading were a sufficient basis

 for dismissing the pleading, then no action would proceed beyond the pleading phase and there

 would be no need for summary judgment or trial.

            B. Neither party has alleged a cause of action for breach of contract; case law
               regarding civil theft in the context of a breach of contract action is
               inapposite.




                                                  10
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 11 of 15 PageID 146



        Plaintiff’s assertion that a claim for civil theft must be independent of a breach of

 contract has little relevance here as neither party has alleged a breach of contract, let alone the

 existence of a contract. [DE 21 at 13, (II)(A)]. I2 Visual’s counterclaim alleges torts independent

 of the employer-employee relationship. Notwithstanding, though neither party has alleged the

 existence of a contract, case law cited by Plaintiff in no way precludes a party from pleading a

 cause of action for civil theft even where a contractual relationship is alleged to be present.

              C. The economic loss rule has been abolished except in all but products liability
                 actions, and thus the rule has no bearing here.

        Perhaps due to inadvertence, Plaintiff asserts that the economic loss rule bars I2 Visual’s

 counterclaims, but the economic loss rule was abolished in all but products liability actions. In

 2013 the Florida Supreme Court declared “that the economic loss rule applies only in the

 products liability context. We thus recede from our prior rulings to the extent that they have

 applied the economic loss rule to cases other than products liability.” Tiara Condo. Ass’n, Inc. v.

 Marsh & McLennan Companies, Inc., 110 So. 3d 399, 407 (Fla. 2013). Notably, Plaintiff cites

 only case law that predates Tiara Condo Ass’n. Plaintiff’s reliance on the economic loss rule is

 meritless.

              D. Plaintiff may raise mitigation of damages at trial; asserting that I2 Visual did
                 not mitigate its damages is irrelevant at the pleading phase.

        At the pleading phase, it is inappropriate for the Court to rule on Plaintiff’s contention

 that I2 Visual failed to mitigate its damages. [DE 21 at 17-18 (III)(D)]. On a motion to dismiss,

 I2 Visual’s allegations that it sustained damages as a result of Plaintiff’s acts are accepted as

 true. The Counterclaim must be construed in favor of I2 Visual, without regard to Plaintiff’s

 arguments that are well-outside the pleading, including a reference to “Investopedia.com.” [DE

 21 at 18].




                                                  11
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 12 of 15 PageID 147



            E. I2 Visual’s civil theft demand complies with Florida law.

        Plaintiff asserts that I2 Visual’s civil theft demand letter does not comply with Florida

 law, but Plaintiff’ assertion is based solely on Plaintiff’s vague belief that I2 Visual’s demand

 includes items that cannot form the basis of a civil theft claim. [DE 21 at 19 (III)(E)]. Plaintiff

 fails to identify any specific alleged defects in the civil theft demand letter which is attached to

 I2 Visual’s Counterclaim.     [DE 20-A].     Absent specificity, I2 Visual cannot meaningfully

 respond. Regardless, Plaintiff’s civil theft demand is detailed and tailored to comply with

 Florida law.

 IV.    Plaintiff’s Motion to Strike the Affirmative Defenses should be denied.

         “An affirmative defense need only allege sufficient facts to ‘fairly respond to the

 substance of the allegation,’ putting Plaintiff on notice of any facts with regard to the

 defense. Fed.R.Civ.P. 8.” Judkins v. Bloomen Intern., Inc., 809-CV-02538-T-17TBM, 2010 WL

 2510665, at *2 (M.D. Fla. June 21, 2010).

                “[a] motion to strike is a drastic remedy, which is disfavored by the
                courts.” [citation omitted] Accordingly, motions to strike are
                usually “denied unless the allegations have no possible relation to
                the controversy and may cause prejudice to one of the
                parties.” [citation omitted]. An affirmative defense will also be
                stricken if it is insufficient as a matter of law. [citation omitted].
                “An affirmative defense will be held insufficient as a matter of law
                only if it appears that the Defendant cannot succeed under any set
                of facts which it could prove.”

 King v. ITT Educ. Services, Inc., 3:09-CV-848-J-32MCR, 2009 WL 3583881, at *1 (M.D. Fla.

 Oct. 27, 2009). Even where an affirmative defense is “improper,” striking is not necessary and

 the court may construe the affirmative defense as a denial.           Sura v. Portfolio Recovery

 Associates, LLC, 217CV676FTM38MRM, 2018 WL 6983500, at *3 (M.D. Fla. Nov. 26, 2018),




                                                 12
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 13 of 15 PageID 148



 report and recommendation adopted, 217CV676FTM38MRM, 2018 WL 6983482 (M.D. Fla.

 Dec. 12, 2018).

        Plaintiff asserts generally that I2 Visual’s second, fourth and fifth affirmative defenses

 are invalid in FLSA actions, but Plaintiff pleads, in Count II, a cause of action for “services

 rendered” arising under Florida common law. Plaintiff’s motion to strike should be denied

 outright as this action “does not revolve strictly around the FLSA” and Plaintiff’s motion to

 strike ignores that I2 Visual’s affirmative defenses are pled with regard to both counts. Sotelo,

 2017 WL 7796317 at *6.

        Notwithstanding, Plaintiff moves to strike I2 Visual’s second affirmative defense which

 alleges various instances of Plaintiff’s Bad Faith and Misrepresentation concerning, among other

 things, whether Plaintiff was actually working during the time for which he seeks compensation.

 Contrary to Plaintiff’s position, this defense is not a mere “series of gripes” but bears on whether

 Plaintiff is entitled to any relief. I2 Visual’s fourth and fifth affirmative defenses allege civil

 theft and negligence.

        Though Plaintiff asserts that these defenses would “necessarily reduce the wage claim” in

 violation of Brennan (as to Count I), Plaintiff’s argument is premature at best. See Waters v. B &

 M Landscape Concepts, Inc., 609CV1876ORL35DAB, 2010 WL 11626533, at *2 n.2 (M.D. Fla.

 Feb. 26, 2010), report and recommendation adopted, 609CV01876MSSDAB, 2010 WL

 11626532 (M.D. Fla. Apr. 22, 2010) (noting that set off affirmative defense was viable to the

 extent it did not cause plaintiff’s recovery to fall below the statutory minimum). The parties have

 not engaged in discovery yet and there has been no evidence presented to the Court. Plaintiff

 may raise this argument by way of summary judgment. See FAST SRL v. Direct Connection

 Travel LLC, 330 F.R.D. 315, 320–21 (S.D. Fla. 2018) (declining to strike set off affirmative




                                                 13
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 14 of 15 PageID 149



 defense and finding that “[p]laintiff can re-assert any challenges at the summary judgment

 stage.”). Plaintiff has not demonstrated that these defenses “cannot succeed under any set of

 facts which [I2 Visual] could prove” as he must, in order to justify the “drastic” and “disfavored”

 remedy of striking. See King, 2009 WL 3583881, at *1.

        “Several courts in this circuit agreed that Brennan does not stand for the proposition that

 set-offs are always inappropriate; but rather Brennan stands for the more limited proposition that

 set-offs cannot cause a plaintiff’s wages to fall below the statutory minimum.” King, 2009 WL

 3583881, at *3 (listing 6 cases). Because there has been no evidence that Plaintiff is entitled to

 any relief, it would be premature to conclude that I2 Visual’s mere pleading of these defenses

 conclusively violates Brennan. Finally, striking portions of pleadings is disfavored.

  V.    There is no basis to consider, let alone grant, Plaintiff’s request for attorneys’ fees.

        Plaintiff implicitly asks the Court to resolve matters of disputed fact and to determine that

 “there are no justiciable issues of law or fact” to support I2 Visual’s civil theft claim. [DE 21 at

 22]. Plaintiff’s request, once again, defies the standard governing a motion to dismiss. I2

 Visual’s allegations must be accepted as true and construed in the light most favorable to I2

 Visual. Plaintiff asks the Court to do the opposite. Moreover, Plaintiff relies on the abolished

 economic loss rule to support his argument. Plaintiff may contest the merits of I2 Visual’s

 Counterclaims with evidence, at trial.

                                            Conclusion

        Defendant, I2 Visual, Inc., respectfully requests that Plaintiff’s Motion be denied in its

 entirety. This Court has supplemental jurisdiction over I2 Visual’s Counterclaims under 28

 U.S.C. § 1367 as a compulsory counterclaim. Alternatively, even if this Court determines that I2

 Visual’s counterclaim is permissive and not compulsory, I2 Visual should be allowed to proceed




                                                 14
Case 2:19-cv-00634-TPB-NPM Document 23 Filed 12/12/19 Page 15 of 15 PageID 150



 with the counterclaim as a set-off. To the extent the Court is inclined to dismiss any portion of

 I2 Visual’s Counterclaims, I2 Visual requests leave to amend.



                                                By: /s/John M. Wicker
                                                John M. Wicker, Esquire
                                                Florida Bar No. 28637
                                                jwicker@lawcrw.com
                                                COSTELLO & WICKER, P.A.
                                                Attorneys for Plaintiffs
                                                P.O. Drawer 60205
                                                Fort Myers, Florida 33906
                                                Phone (239) 939-2222
                                                Fax (239) 939-2280


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 12, 2019, I electronically filed the foregoing

 Response with the Clerk of the Court by using the CM/ECF system, which will send Notice of

 Electronic Filing to all counsel of record and all parties.

                                                COSTELLO & WICKER, P.A.
                                                Attorneys for Plaintiffs
                                                P.O. Drawer 60205
                                                Fort Myers, Florida 33906
                                                Phone (239) 939-2222
                                                Fax (239) 939-2280

                                        By:     /s/John M. Wicker
                                                John M. Wicker, Esquire
                                                Florida Bar No. 28637
                                                jwicker@lawcrw.com




                                                   15
